Citation Nr: 1639820	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-04 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral elbow disability, to include as due to an undiagnosed illness.

2. Entitlement to service connection for gastrointestinal symptoms, to include gastroesophageal reflux disease (GERD), colon polyps, diverticulosis, and irritable bowel syndrome (IBS), including as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and His Wife


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from May 1987 to May 1995, including in Southwest Asia in support of Operation Desert Shield / Desert Storm.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned Veterans Law Judge in August 2012.

In March 2014, the Board denied these claims. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). The Veteran and VA filed a March 2015 Joint Motion for Remand (JMR) with the Court. In a March 2015 Order, the Court remanded the claim to the Board for compliance with the instructions in the JMR. Then these claims were remanded by the Board in September 2015 for additional development.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to service connection for a disability due to in-service vaccinations and medications has been raised by the record in an April 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. The Veteran does not have a bilateral elbow disability.

2. The Veteran's gastrointestinal symptoms, including GERD and diverticulosis, are not related to his active military service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral elbow disability have not been met, to include as an undiagnosed illness or a medically unexplained chronic multisymptom illness. 38 U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 2014); 
38 C.F.R. §§ 3.303, 3.317 (2015).

2. The criteria for service connection for gastrointestinal symptoms, to include gastroesophageal reflux disease (GERD), colon polyps, diverticulosis, and irritable bowel syndrome (IBS), including as due to an undiagnosed illness. 38 U.S.C.A. 
§§ 1110, 1117, 1118, 1131; 38 C.F.R. §§ 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by a letter in April 2009. See 38 U.S.C.A. 
§§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection 

The Veteran alleges that his bilateral elbow pain and gastrointestinal systems are due to his active military service in the Persian Gulf. 

Service connection is granted for disabilities resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The law provides compensation for Persian Gulf veterans suffering from a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations or became manifest to a compensable degree within the prescribed presumptive period. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. That is, if not manifest in service, the claimed chronic disability must have been manifest to a degree of 10 percent or more by December 31, 2016. 38 C.F.R. § 3.317(a)(1)(i). See also 77 Fed. Reg. 63,225- 63,227 (October 16, 2012) (final rule). 

A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War. See 38 C.F.R. § 3.317(e)(1). The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations. 38 C.F.R. § 3.317(e)(2).

Effective March 1, 2002 and again October 7, 2010, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended. 
38 U.S.C.A. §§ 1117, 1118. Per these changes, the term 'qualifying chronic disability' was revised to mean a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases). 38 C.F.R. § 3.317(a)(2)(i).

If probative evidence exists that the Veteran's disability pattern is either (1) an undiagnosed illness or (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, including but not limited to, chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders (excluding structural gastrointestinal diseases), then service connection must be granted for a Gulf War illness. See 38 C.F.R. § 3.317(a)(2)(i) and (ii).

For purposes of this presumption, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained. 
38 C.F.R. § 3.317(a)(2)(ii). 

Regulations clarify that there must be "objective indications of a qualifying chronic disability," which include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(1) and (3). A disability is considered "chronic" if it has existed for six months or more or if the disability exhibits intermittent episodes of improvement and worsening over a six-month period. The sixth month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(4).

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, unexplained rashes or other dermatological signs or symptoms, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders. 
38 C.F.R. § 3.317(b).

With claims for service connection for a qualifying chronic disability under 
38 C.F.R. § 3.317, the veteran is not required to provide competent evidence linking a current disability to an event during service. Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). That is, under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the symptom, which is capable of lay observation, is presumed to be related to service, and unlike a claim of "direct service connection," VA cannot impose a medical nexus requirement. Further, lay persons are competent to report objective signs of illness such as joint pain or fatigue. Id. at 9-10. 

To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar. See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006). The Board must explain its selection of analogous Diagnostic Code. Id. at 472. 

Compensation shall not be paid under 38 C.F.R. § 3.317 for a chronic disability: (1) if there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; or (2) if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or (3) if there is affirmative evidence that the disability is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. 
§ 3.317(a)(7).

If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply. VAOPGCPREC 8-98 (1998), 63 Fed. Reg. 56703 (1998).

Bilateral Elbow Disability

The Veteran states that his bilateral elbow pain is due to his service in Southwest Asia, including due to medications and vaccinations he was given and due to an undiagnosed illness. 

The Veteran's entrance examination in May 1987 did not show any orthopedic abnormalities. The Veteran's service treatment records do not include any treatment for or complaints of elbow pain or injury. 

The Veteran was afforded a VA medical examination in March 2010. The Veteran reported pain of the bilateral elbows. He was diagnosed with arthralgia of the elbows of an undetermined etiology. X-rays of the Veteran's elbows were normal.

The Veteran was afforded another VA medical examination in March 2016. He was diagnosed with bilateral elbow arthralgia, most likely a musculoskeletal symptom of fibromyalgia. There was pain in both elbows in the joint and soft tissues and there was warmth. With activity the Veteran uses an elbow sleeve or bilateral strapping. There was pain on medial and lateral left elbows and superiorly on the right elbow. The Veteran takes ibuprofen and topical balm for the condition. The left was more painful than the right side. There was no swelling in the elbows, but there is some tenderness occasionally. The Veteran uses bilateral tennis elbow strapping and a left compression sleeve for elbow pain. The examiner stated that there is good movement and function in both elbows. There was aching, soreness, and pain with movement. The ranges of motion were all normal. The Veteran's x-rays did not show any abnormalities. The examiner opined that it is not as least as likely as not that the Veteran had a diagnosis of a bilateral elbow disability, to include as due to an undiagnosed illness that was incurred in, caused by, or during service. The examiner opined that because arthralgias are common in fibromyalgia conditions and the physical examination and x-rays did not show any other pathologies, the elbow arthralgia is more than likely a symptom of fibromyalgia and not a separate and unique condition. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (2015).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In ascertaining the competency of lay evidence, the Court has generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Charles v. Principi, 16. 370 (2002) (tinnitus).

The Veteran was granted service connection for fibromyalgia in April 2015. While the Veteran states that his bilateral elbow pain is a separate disability, as a layperson he is not competent to make a complex medical diagnosis that is necessary in this case. 

The Veteran was granted service connection for fibromyalgia in April 2015. The Veteran is already being compensated for fibromyalgia, and the most competent evidence of record demonstrates that the Veteran does not have a separate bilateral elbow disability. As there is no competent evidence contrary to the opinions offered in March 2016, the preponderance of the most probative and competent evidence is against a finding of entitlement to service connection for a bilateral elbow disability.  38 C.F.R. § 4.30.  Hence, the claim must be denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Gastrointestinal Symptoms

The Veteran states that he is entitled to presumptive service connection for IBS due to his Persian Gulf service and that his gastrointestinal symptoms are due to exposure to toxins during active military service.

The Veteran's entrance examination in May 1987 did not show any gastrointestinal abnormalities. The Veteran's service treatment records show that the Veteran was treated three times during active service for gastrointestinal symptoms and twice was assessed as having gastroenteritis.

The Veteran's VA treatment records show that the Veteran was treated for GERD and diverticulosis and has reported a history of IBS. 

In March 2010 the Veteran was afforded a VA medical examination. The Veteran stated that his gastrointestinal problems began when he was in Desert Storm with vomiting and diarrhea. The Veteran was diagnosed with GERD and colon polyps, benign post removal. 

The Veteran was afforded another VA medical examination in March 2016 for his gastrointestinal symptoms. The Veteran was diagnosed with GERD; colonic diverticular disease; and hyperplastic colon polyps, post excision without recurrence. The examiner opined that it was not at least as likely as not that the Veteran's gastrointestinal disorders were incurred in or caused by or during active service. The examiner stated that the Veteran was treated three times during active service for gastrointestinal symptoms and twice was assessed as having gastroenteritis. The examiner explained that gastroenteritis is an inflammatory condition involving both the stomach and small intestine as secondary to a viral or bacterial infection causing symptoms of diarrhea, vomiting, and abdominal pain and cramping. The examiner stated that gastroenteritis is a temporary and not a chronic condition. The examiner opined that this suggests that the in-service treatments were temporary, acute gastrointestinal conditions. 

The examiner stated that an October 2009 treatment record showed that the Veteran's GERD was well-controlled and did not support the Veteran being diagnosed within the first year after separation from military service. The examiner explained that GERD is a specific clinical entity defined by the occurrence of GERD through the lower esophageal sphincter (LES) into the esophagus resulting from abnormal LES pressure and increased reflux during transient LES relaxations, to cause symptoms, injury to esophageal tissue, or both. The pathophysiology of GERD is complex and not completely understood, though studies would support a mechanical etiology, suggesting a physiological causation. The examiner went on to state that as there is no evidence found for a multi-symptom, undiagnosed illness and since GERD does have a specific etiology, it is unlikely the condition is related to southwest Asian environmental exposure. Evidence does not support an in-service symptoms, diagnosis or treatment to suggest the conditions are related to military service. There is also lack of evidence to suggest the condition occurred within the first year after military separation. 

The examiner explained that irritable bowel syndrome (IBS) is a functional GI disorder characterized by abdominal pain and altered bowel habits in the absence of a specific and unique organic pathology, made when there is no other pathology to explain the GI symptoms. Patients with fibromyalgia frequently have gastrointestinal symptoms and signs evidence and evidence that inflammatory bowel disease is associated with or is caused by fibromyalgia is contradictory. Up to 71% of GERD patients report IBS symptoms with evidence suggesting that IBS-like symptoms are part of the spectrum of GERD manifestation. The examiner explained that VA treatment records show diagnosis of diverticular disease and ascending and recto sigmoid colonic polypectomies for evaluation of GI, blood, with associated pathology report indicating hyperplastic polyp. The diverticular and polyp diagnoses are not made within the first year after separation and there is lack of in-service symptoms, diagnosis or treatment to suggest the conditions are related to military service. Diverticular disease is common and thought to result from structural abnormalities of the colonic wall, disordered intestinal motility, or deficiencies of dietary fiber. Again there is no evidence found for a multi-symptom, undiagnosed illness and since diverticular does have a specific etiology, it is unlikely the condition is related to southwest Asian environmental exposure. Hyperplastic polyps are benign usually small, located in the end-portion of the colon (the rectum and sigmoid colon), have no potential to become malignant and are thought to be related to lifestyle/diet factors, smoking, obesity, aging and genetics. The examiner opined that because diverticulosis is present and ongoing, and since IBS is a diagnosis of exclusion, and because the diarrheal symptoms can be explained the diverticulosis, since IBS typically does not awaken from sleep, and because studies suggest symptoms may part of the GERD syndrome, it is unlikely the Veteran has IBS.

While the Veteran has consistently reported in his testimony and to his treating physicians that he has a history of IBS, the evidence of record does not show a diagnosis of IBS. As a lay person, the Veteran is not competent to make a complex medical diagnosis, such as IBS. Simply put, a complex medical diagnosis such as IBS is a matter which involves questions that are beyond a lay person's competency.  As there is no competent evidence contrary to the opinions offered in March 2016, the preponderance of the most probative and competent evidence is against a finding of entitlement to service connection for gastrointestinal symptoms.  38 C.F.R. § 4.30.  Hence, the claim must be denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for a bilateral elbow disability, to include as due to an undiagnosed illness is denied.

Service connection for gastrointestinal symptoms, to include gastroesophageal reflux disease (GERD), colon polyps, diverticulosis, and irritable bowel syndrome (IBS), including as due to an undiagnosed illness is denied.



____________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


